Citation Nr: 0816988	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-39 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
meniscectomy and patellectomy of the right knee with 
traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1952 to August 1956 
and from September 1956 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for a rating in excess of 30 percent 
for meniscectomy and patellectomy of the right knee with 
traumatic arthritis. 

The veteran has reported that his disability has worsened 
since his most recent VA examination in July 2007.  The Board 
finds that an examination is required to determine the extent 
of the veteran's current right knee disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one." Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (citing Suttman v. Brown, 5 Vet. App. 127, 
138 (1993) (duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed)).

Accordingly, the case is REMANDED for the following action:

       1.  The RO/AMC shall provide the veteran with a notice 
letter that:
*	informs him of the information and 
evidence not of record that is necessary 
to substantiate his claim for a rating in 
excess of 30 percent for meniscectomy and 
patellectomy of the right knee with 
traumatic arthritis;
*	informs him of the information and 
evidence that VA will seek to provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence in 
his possession that pertains to his claim; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service-
connected meniscectomy and patellectomy of 
the right knee with traumatic arthritis 
and the effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating meniscectomy 
and patellectomy of the right knee with 
traumatic arthritis; and 
*	notifies him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Code provisions, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.	The RO should schedule the veteran for an 
examination to determine the extent of his 
service-connected meniscectomy and patellectomy 
of the right knee with traumatic arthritis.  The 
claims folder should be made available to the 
examiner for review. The examiner should conduct 
range of motion testing and all other appropriate 
testing including X-rays, if indicated. The 
examiner is requested to identify all symptoms 
related to the veteran's right knee including any 
laxity, stiffness, instability, arthritis, or any 
other manifestation of disability. Additionally, 
the examiner is requested to offer an opinion as 
to the functional limitation caused by pain in 
the veteran's right knee, including during flare- 
ups and including any pain that radiates.  The 
examiner should describe any anatomical changes 
or functional loss, including the inability to 
perform normal working movements with normal 
strength, speed, coordination, and endurance.  
The examiner should specify any functional loss 
due to pain or weakness and document all 
objective evidence of these symptoms.  The 
examiner is requested to provide an opinion as to 
the degree of functional loss likely to result 
from a flare-up of symptoms or on extended use.  
The examiner should also document, to the extent 
possible, the frequency and duration of 
exacerbation of symptoms.  To the extent 
possible, the examiner should attempt to portray 
the above referenced findings concerning 
functional loss in terms of additional loss of 
motion of the right knee. See, 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003), DeLuca v. Brown, 8 Vet.App. 
202, at 204-206, 208 (1995).  A complete 
rationale for the opinions given should be 
provided.

3.	Thereafter, the RO should readjudicate the issue 
on appeal.  All applicable laws and regulations 
should be considered.  If the benefit sought on 
appeal remains denied, the veteran his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



